DETAILED ACTION
This action is responsive to the application No. 17/142,813 filed on January 06, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Species 19 (Fig. 19 + Fig. 23) in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the grounds that the claimed subject matter is so closely related that a search for the subject matter of any one of the species necessarily encompasses a search of the subject matter of the other ones of the species such that species 1-44 should be examined together, and evaluation of all of the claims would not provide an undue burden upon the examiner.  Further, the Applicants state that the claimed subject matter is not patentably distinct.
The examiner agrees with the Applicants and withdraws the restriction requirement of 08/10/2022.  Further,25  per the Applicants’ response, the rejection that follows lays out such argument where the species are obvious variants of each other.
In addition, the prior art need not be identical to the claimed invention but will bar patentability if it is an obvious variant thereof.  In re Foster, 343 F.2d 980, 145 USPQ 166 (CCPA 1966).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 3, 12, and 14 are objected to because of the following informalities:  it appears that the value of x in the expression BexMg1-xO should be (0 < x < 0.5) instead of (0 < x < 50) as currently recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jinhong Kim (US 2019/0198244) in view of Kim (US 2019/0333858).

Regarding Claim 1, Jinhong Kim (see, e.g., Figs. 1-2), teaches a semiconductor device, comprising:
a first electrode 51 (see, e.g., par. 0113);
a second electrode 52 (see, e.g., par. 0113); and
a multilayer stack 10 that is interposed between the first electrode 51 and the second electrode 52 and includes a seed layer 11 and a high-k dielectric layer 12 (see, e.g., par. 0081),
wherein:
the seed layer 11 has a rocksalt crystal structure (see, e.g., par. 0083), and
the high-k dielectric layer 12 exhibits a dielectric constant (k) of fifty (50) or higher (see, e.g., par. 0059).
Further Jinhong Kim teaches that the BeO layer 12 may have a different crystal structure from a Wurtzite crystal structure (see, e.g., par. 0085).
Jinhong Kim is silent with respect to the claim limitation that the high-k dielectric layer has a rocksalt crystal structure.  Kim (see, e.g., Fig. 1), on the other hand, teaches high-k dielectric layers comprising BeO and having a rocksalt crystal structure known as having a high dielectric constant (about 270) and having a large band gap (>10 eV), and thus, regarded as a dielectric layer material of a next-generation dynamic random-access memory (DRAM) capacitor device.  Particularly, since a physical thickness of a dielectric layer is severely limited in a 10-nm-level memory device, only a BeO layer is expected to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness (see, e.g., par. 0038). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jinhong Kim’s device, a high-k dielectric layer having a rocksalt crystal structure, as taught by Kim, to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness in a next-generation dynamic random-access memory (DRAM) capacitor device.

Regarding Claim 2, Jinhong Kim and Kim teach all aspects of claim 1.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the seed layer 11/12 includes a first seed layer 11 and a second seed layer 12, wherein the first seed layer 11 includes magnesium oxide (MgO) having a rocksalt crystal structure (see, e.g., par. 0083), and the second seed layer 12 is disposed over the first seed layer 11 and includes beryllium oxide (BeO) (see, e.g., par. 0084).  
Further Jinhong Kim teaches that the BeO layer 12 may have a different crystal structure from a Wurtzite crystal structure (see, e.g., par. 0085).
Jinhong Kim is silent with respect to the claim limitation that the second seed layer 12 layer has a rocksalt crystal structure.  Kim (see, e.g., Fig. 1), on the other hand, teaches seed layers comprising BeO and having a rocksalt crystal structure known as having a high dielectric constant (about 270) and having a large band gap (>10 eV), and thus, regarded as a dielectric layer material of a next-generation dynamic random-access memory (DRAM) capacitor device (see, e.g., par. 0038). 

Regarding Claim 3, Jinhong Kim and Kim teach all aspects of claim 1.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the seed layer 11 includes MgO (see, e.g., par. 0083), and Kim (see, e.g., Fig. 1), teaches that the seed layer includes beryllium-magnesium oxide (BexMg1-xO, 0 < x < 50) having a rocksalt crystal structure (see, e.g., par. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the seed layer in Jinhong Kim’s device including a beryllium-magnesium oxide (BexMg1-xO, 0 < x < 50) having a rocksalt crystal structure, as taught by Kim, since they are obvious variants of each other.
  
Regarding Claim 4, Jinhong Kim and Kim teach all aspects of claim 1.  Kim (see, e.g., Fig. 1), teaches that the seed layer exhibits a dielectric constant (k) of fifteen (15) to twenty (20) (see, e.g., par. 0009, i.e., dielectric constant of BexMg1-xO, for 0 < x < 0.5).

Regarding Claim 5, Jinhong Kim and Kim teach all aspects of claim 1.  Kim (see, e.g., Fig. 1), teaches that the high-k dielectric layer includes BeO having a rocksalt crystal structure that is stable under room temperature and atmospheric pressure (see, e.g., par. 0038).  

Regarding Claim 6, Jinhong Kim and Kim teach all aspects of claim 1.  Jinhong Kim (see, e.g., Figs. 1-2), teaches;
that the high-k dielectric layer 12 includes a single-layer structure 12 or a multilayer structure 13/12 containing two or more layers,
wherein:
when the high-k dielectric layer includes a multilayer structure 13/12, each layer included in the multilayer structure 13/12 includes BeO (see, e.g., pars. 0084, 0094), and
the high-k dielectric layer including the multilayer structure 13/12 has a thickness greater than the high-k dielectric layer 12 including the single-layer structure 12.  
Jinhong Kim is silent with respect to the claim limitation that each layer included in the multilayer structure includes BeO having a rocksalt crystal structure.  Kim (see, e.g., Fig. 1), on the other hand, teaches high-k dielectric layers comprising BeO and having a rocksalt crystal structure known as having a high dielectric constant (about 270) and having a large band gap (>10 eV), and thus, regarded as a dielectric layer material of a next-generation dynamic random-access memory (DRAM) capacitor device.  Particularly, since a physical thickness of a dielectric layer is severely limited in a 10-nm-level memory device, only a BeO layer is expected to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness (see, e.g., par. 0038).

Regarding Claim 7, Jinhong Kim and Kim teach all aspects of claim 1.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the multilayer stack 10 further includes an additional high-k dielectric layer 13 disposed over the high-k dielectric layer 12 (see, e.g., par. 0090).  

Regarding Claim 9, Jinhong Kim and Kim teach all aspects of claim 1.  Jinhong Kim (see, e.g., Figs. 1-5), teaches an interface layer 270 disposed between the second electrode 52(260) and the multilayer stack 10 (see, e.g., par. 0116).

Regarding Claim 11, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the strain applying layer 11 is configured to stabilize a crystal structure of the at least two high-k dielectric layers 13/12 by applying strain to the at least two high-k dielectric layers 13/12.
Jinhong Kim is silent with respect to the claim limitation that the crystal structure of the at least two high-k dielectric layers is a rocksalt crystal structure.  Kim (see, e.g., Fig. 1), on the other hand, teaches high-k dielectric layers comprising BeO and having a rocksalt crystal structure known as having a high dielectric constant (about 270) and having a large band gap (>10 eV), and thus, regarded as a dielectric layer material of a next-generation dynamic random-access memory (DRAM) capacitor device.  Particularly, since a physical thickness of a dielectric layer is severely limited in a 10-nm-level memory device, only a BeO layer is expected to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness (see, e.g., par. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jinhong Kim’s device, high-k dielectric layers having a rocksalt crystal structure, as taught by Kim, to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness in a next-generation dynamic random-access memory (DRAM) capacitor device. 
Additionally, regarding the limitation in claim 11 that “the strain applying layer is configured to stabilize a rocksalt crystal structure of the at least two high-k dielectric layers by applying strain to the at least two high-k dielectric layers” does not appear to structurally limit the claim as it is directed to a function, property or characteristic of the semiconductor device. 
Construing the first limitation of claim 11 as a function, property, or characteristic of the device, the device of Jinhong Kim, which teaches an MgO layer between two beryllium oxide layer 13/12, would necessarily apply strain and stabilize a rocksalt crystal structure of the at least two high-k dielectric layers.
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.

Regarding Claim 13, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the seed layer 11/12 includes a first seed layer 11 and a second seed layer 12, wherein the first seed layer 11 includes magnesium oxide (MgO) having a rocksalt crystal structure (see, e.g., par. 0083), and the second seed layer 12 is disposed over the first seed layer 11 and includes beryllium oxide (BeO) (see, e.g., par. 0084).  
Further Jinhong Kim teaches that the BeO layer 12 may have a different crystal structure from a Wurtzite crystal structure (see, e.g., par. 0085).
Jinhong Kim is silent with respect to the claim limitation that the second seed layer 12 layer has a rocksalt crystal structure.  Kim (see, e.g., Fig. 1), on the other hand, teaches seed layers comprising BeO and having a rocksalt crystal structure known as having a high dielectric constant (about 270) and having a large band gap (>10 eV), and thus, regarded as a dielectric layer material of a next-generation dynamic random-access memory (DRAM) capacitor device.  Particularly, since a physical thickness of a dielectric layer is severely limited in a 10-nm-level memory device, only a BeO layer is expected to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness (see, e.g., par. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jinhong Kim’s device, a second seed layer having a rocksalt crystal structure, as taught by Kim, to simultaneously ensure a high capacitance and a low leakage current at a small layer thickness in a next-generation dynamic random-access memory (DRAM) capacitor device.

Regarding Claim 14, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the seed layer 11 includes MgO (see, e.g., par. 0083), and Kim (see, e.g., Fig. 1), teaches that the seed layer includes beryllium-magnesium oxide (BexMg1-xO, 0 < x < 50) having a rocksalt crystal structure (see, e.g., par. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the seed layer in Jinhong Kim’s device including a beryllium-magnesium oxide (BexMg1-xO, 0 < x < 50) having a rocksalt crystal structure, as taught by Kim, since they are obvious variants of each other.

Regarding Claim 15, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the seed layer 11 includes MgO (see, e.g., par. 0083), and Kim (see, e.g., Fig. 1), teaches that the seed layer exhibits a dielectric constant (k) of fifteen (15) to twenty (20) (see, e.g., par. 0009, i.e., dielectric constant of BexMg1-xO, for 0 < x < 0.5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the seed layer in Jinhong Kim’s device including a beryllium-magnesium oxide BexMg1-xO, exhibiting a dielectric constant (k) of fifteen (15) to twenty (20), as taught by Kim, since they are obvious variants of each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinhong Kim (US 2019/0198244).

Regarding Claim 10, Jinhong Kim (see, e.g., Figs. 1-2), teaches a semiconductor device, comprising:
a first electrode 51 (see, e.g., par. 0113);
a second electrode 52 (see, e.g., par. 0113); and
a multilayer stack 10 that is interposed between the first electrode 51 and the second electrode 52 and includes a seed layer 11 and a high-k dielectric layer structure 13/11/12 (see, e.g., par. 0090),
wherein:
the high-k dielectric layer structure 13/11/12 includes at least two high-k dielectric layers 13/12 and at least one strain applying layer 11, and
the strain applying layer 11 is interposed between adjacent high-k dielectric layers 13/12.

Regarding Claim 12, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the strain applying layer 11 includes magnesium oxide (MgO), beryllium-magnesium oxide (BexMg1-xO, 0 < x < 50), or a combination thereof (see, e.g., par. 0083).  

Regarding Claim 16, Jinhong Kim and Kim teach all aspects of claim 10.  Kim (see, e.g., Fig. 1), teaches that each of the at least two high-k dielectric layers 13/12 includes beryllium oxide (BeO) having a rocksalt crystal structure that is stable under room temperature and atmospheric pressure (see, e.g., par. 0038).

Regarding Claim 17, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that each of the at least two high-k dielectric layers 13/12 exhibits a dielectric constant (k) of fifty (50) or higher (see, e.g., par. 0059).  

Regarding Claim 18, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-2), teaches that the multilayer stack 10 further includes an additional high-k dielectric layer 13 disposed over the high-k dielectric layer 13/12 that is adjacent to the second electrode 52 from among the at least two high-k dielectric layers 13/12.

Regarding Claim 20, Jinhong Kim teaches all aspects of claim 10.  Jinhong Kim (see, e.g., Figs. 1-5), teaches an interface layer 270 disposed between the second electrode 52(260) and the multilayer stack 10 (see, e.g., par. 0116).

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814